Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant. The terminal disclaimer over 10295905 and 11275307 overcome the ODP rejection.  The perfection of priority obviates the rejection based upon Yahagi et al. 20200142303. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. JP 2017-111206, in view of Kaneko et al. 20100104974, Fukuhara et al. 20080241746 and/or Dazai et al. 20090023097.
Shiozaki et al. JP 2017-111206 (machine translation attached)  teaches in the examples photoresist compositions  having acid labile groups 
    PNG
    media_image1.png
    162
    375
    media_image1.png
    Greyscale
. 
    PNG
    media_image2.png
    212
    110
    media_image2.png
    Greyscale

Resist polymer/resin  A-1 uses monomer a11, resist A-2 uses monomer a12, resist a-3 uses monomer a13 and resist A-4 uses monomer a14 (see table on page 97). Resist composition 77 uses polymer A-1 (sensitivity (Eop) is 54 C, line width/resolution of less than 30 nm, LWR<4.0 nm, vertical sidewalls, table 6 page 104).    Resist composition 82 is the same, but uses resist polymer A-2  (sensitivity (Eop) is 59 C, line width/resolution of less than 30 nm, LWR<4.0 nm, vertical sidewalls, table 6 page 104).  Resist composition 83 is the same, but uses resist polymer A-3   (sensitivity (Eop) is 62 C, line width/resolution of less than 30 nm, LWR<4.0 nm, vertical sidewalls, table 6 page 104).  Resist composition 84 is similar but uses resist polymer A-4 and replaces the additional polymer A-13 with A-15  (sensitivity (Eop) is 64 C, line width/resolution of less than 30 nm, LWR<4.0 nm, vertical sidewalls, table 6 page 104) . 
Dazai et al. 20090023097 exemplifies polymers (having a ratio of 4/4/2) [0275-0279]
        
    PNG
    media_image3.png
    180
    252
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    168
    244
    media_image4.png
    Greyscale

These are combined with a photoacid generator, amine and solvents in the same amounts (see table 1 [0281]). The optimum exposure/sensitivity is presented in table 2 [0295] and the pattern data is found in table 3 [0302].
 
    PNG
    media_image5.png
    112
    262
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    134
    256
    media_image6.png
    Greyscale


The purpose of the invention described as improving pattern uniformity, specifically observed as holes/openings in the resist with excellent uniformity and circularity [0014,0303].  The acid labile repeating unit is bounded by formula a1-0-2, 
    PNG
    media_image7.png
    150
    252
    media_image7.png
    Greyscale
 where R is hydrogen, lower alkyl or halogenated lower alkyl, Y2 is an alkylene or divalent cyclic group, and X2 is an acid dissociable group [0014]. The acid dissociable group can be a cyclic or chain like tertiary alkyl ester or an acetal group [0039]. The cyclic groups are disclosed and include a branched alkylene having a tertiary carbon bonded to it [0051]. 
Kaneko et al. 20100104974 exemplifies polymers RA-1-1 and RA-16

    PNG
    media_image8.png
    127
    180
    media_image8.png
    Greyscale
   
    PNG
    media_image9.png
    133
    192
    media_image9.png
    Greyscale
 which are used in resists 1 and 19 respectively. The exposure latitude and sensitivity of resist 1 (using RA1-1-1) are 32.1 mJ/cm2, 15.2%, 32.4 mJ/cm2 and 15.4 %, while resist 19 (using RA-16) has exposure latitude and sensitivity of 41.2 mJ/cm2, 12.1%, 42.4 mJ/cm2 and 12.4% (see table 2 on page 47). 
Fukuhara et al. 20080241746 teaches inventive resist 1, which uses resist polymer RA-1, has an improved LER (14) over comparative resist 2 using resist polymer RX (16) (table on page 48)

    PNG
    media_image10.png
    148
    539
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    120
    532
    media_image11.png
    Greyscale


It would have been obvious to one skilled in the art to modify the examples of Shiozaki et al. JP 2017-111206 using monomers a11 or a12, which have improved sensitivity relative to similar polymers not including acid labile groups having a double bond alpha to the tertiary carbon by adding an -alkyl—C(=O)-O- linkage between the acrylate backbone group and the tertiary carbon as taught in each of Kaneko et al. 20100104974, Fukuhara et al. 20080241746 and/or Dazai et al. 20090023097 with a reasonable expectation of improving sensitivity, exposure latitude and/or pattern uniformity (LER or the like) based upon the evidence found in these references. Further, it would have been obvious to use other rings taught in the references as useful as the cyclic groups for cyclic tertiary ester in place of the cyclopentane used in the examples of Shiozaki et al. JP 2017-111206.  
The applicant argues that neither of the primary references teach the repeating unit of claim 1.  The examiner points to A1-1 of Shiozaki et al. JP 2017-111206, where na1 can be 0 or 1 and formula a1-0-2 of Dazai et al. 20090023097 and the benefits of the extended linkage found in the prior art which include improving sensitivity, exposure latitude and/or pattern uniformity (LER or the like).  The applicant argues that line width roughness is different form line edge roughness.  The examiner holds that they are related and both are embraced by pattern uniformity.  Further, the claims are not limited to embodiments corresponding to the data presented in the application and so is not commensurate in scope with the coverage sought.  The data relates to resist polymers with particular compositions and certainly do not extend to either the monomer (claims 7 and 8) or to compositions outside preferred ranges.  The rejection stands. 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Komoro et al. 20180024433, in view of Kaneko et al. 20100104974, Fukuhara et al. 20080241746 and/or Dazai et al. 20090023097.
Komoro et al. 20180024433 exemplifies resist polymers A1-1, A1-2 and  A1-3

    PNG
    media_image12.png
    129
    237
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    126
    218
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    124
    213
    media_image14.png
    Greyscale
, 

    PNG
    media_image15.png
    172
    209
    media_image15.png
    Greyscale

The acid labile groups are bounded by formula a0-1, where na01 is can be  0-2, Ra0n is bounded by recited formulae a0-r1-01 or a0-r1-02 and Va01 is an hydrocarbon group such as a linear alkylene group [0091,0097-0103] and Ra0 is an aromatic group or bounded by formula a0-f1 [0112-0145].
It would have been obvious to one skilled in the art to modify the examples of Komoro et al. 20180024433 by adding an -alkyl—C(=O)-O- linkage between the acrylate backbone group and the tertiary carbon as taught in each of Kaneko et al. 20100104974, Fukuhara et al. 20080241746 and/or Dazai et al. 20090023097 with a reasonable expectation of improving sensitivity, exposure latitude and/or pattern uniformity (LER or the like) based upon the evidence found in these references. Further, it would have been obvious to use other rings taught in the references as useful as the cyclic groups for cyclic tertiary ester in place of the cyclopentane or cyclohexane used in the examples of Komoro et al. 20180024433.  
The applicant argues that neither of the primary references teach the repeating unit of claim 1.  The examiner points to A0-1 of Komoro et al. 20180024433, where na1 can be 0 or 1 and formula a1-0-2 of Dazai et al. 20090023097 and the benefits of the extended linkage found in the prior art which include improving sensitivity, exposure latitude and/or pattern uniformity (LER or the like).  The applicant argues that line width roughness is different form line edge roughness.  The examiner holds that they are related and both are embraced by pattern uniformity.  Further, the claims are not limited to embodiments corresponding to the data presented in the application and so is not commensurate in scope with the coverage sought.  The data relates to resist polymers with particular compositions and certainly do not extend to either the monomer (claims 7 and 8) or to compositions outside preferred ranges.  The rejection stands. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20180149973 and 20180081269 are similar to Komoro et al. 20180024433

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 26, 2022